UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 13 For more information page 29 To Our Shareholders, The mutual fund industry has seen enormous growth over the last several decades. A good half of all American households are now invested in at least one mutual fund and the industry has grown to more than $8 trillion invested in some 7,000-8,000 mutual funds. With this growth, investors and their financial professionals have had access to an increasing array of investment choices and greater challenges as they try to find the best-performing funds to fit their investment objectives. Morningstar, Inc., a major independent analyst of the mutual fund industry, has provided investors and their advisors with an important evaluation tool since 1985, when it launched its star rating. Based on certain measurements, the Morningstar Rating for funds reflects each funds risk-adjusted return compared to a peer group, designating the results with a certain number of stars, from five stars for the best down to one star. The star ranking system has become the gold standard, with 4- and 5-star funds accounting for the bulk of fund sales. As good, and important, as this ranking measurement has been, we have long taken issue with part of the process that adjusts performance on broker-sold Class A shares for loads or up-front commissions. We have argued that this often does not accurately reflect an A share investors experience, since they increasingly are purchasing A shares in retirement plans and fee-based platforms that waive the up-front fee. We are pleased to report that Morningstar has acknowledged this trend and has added a new rating for Class A shares on a no-load basis, called the Load-Waived A Share rating, that captures the experience of an investor who is not paying a front-end load. This new rating will better assist our plan sponsors, 401(k) plan participants and clients of financial professionals who invest via fee-based platforms or commit to invest more than a certain dollar amount, in evaluating their choice of mutual funds. Since being implemented in early December 2005, the impact on our funds has been terrific. Under the new load-waived rating, 11 of our 32 open-end retail mutual funds increased their ratings to either a 4- or 5-star rank. In total, 13 of our funds now have 4- or 5-star rankings on their load-waived A shares, as of November 30, 2005. We commend Morningstar for its move and urge our shareholders to consider this another tool at your disposal as you and your financial professional are evaluating investment choices. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of November 30, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks to provide high current income, consistent with preservation of capital. The Funds secondary objective is to provide growth of capital to the extent consistent with its primary objective. The Fund seeks to achieve its objective by invest- ing in a diversified portfolio of securi- ties that, in the opinion of the Adviser, may be undervalued relative to similar securities in the marketplace. Under normal conditions, the Fund invests at least 80% of its assets in preferred stocks and other preferred securities. Over the last six months ■ Preferred stocks started out the period on firm footing, but came under pressure later as the Treasury market faltered. ■ Holdings in auto companies detracted from performance as their debt was downgraded to below investment grade. ■ Tax-advantaged and higher-coupon securities were among the Funds best performers. The total returns for the Fund include the reinvestment of all distributions. The perfor mance data contained within this material represents past performance, which does not guarantee future results. The yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Top 10 issuers 3.5% Nexen, Inc. 3.0% ING Groep N.V. 2.7% MetLife, Inc. 2.4% Lloyds TSB Bank Plc 2.3% PFGI Capital Corp. 2.3% JP Morgan Chase Capital XI 2.1% Telephone & Data Systems, Inc. 2.1% Royal Bank of Scotland Group Plc 2.1% HSBC Finance Corp. 2.0% Duke Realty Corp. As a percentage of net assets plus the value of preferred shares on November 30, 2005. 1 BY GREGORY K. PHELPS AND MARK T. MALONEY FOR THE PORTFOLIO MANAGEMENT TEAM, SOVEREIGN ASSET MANAGEMENT LLC MANAGERS REPORT JOHN HANCOCK Preferred Income Fund III Preferred stocks which are the primary emphasis of John Hancock Preferred Income Fund III had somewhat of a rough go of it for the six-month period ended November 30, 2005. Preferreds started the period off well enough, as investors showed a strong interest in the group.
